                  Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 1 of 15
A0   106 (Rev. 04/10) Application for a Search Warrant



                                                                                                                        F IE       0
 SEALED                                 UNITED STATES DISTRICT COURT
                                                                    for the
                                                                                                                            I




                                                                                                                       JAN 0 3     2019
                                                           Western District of Texas
                                                                                                                                        CLERK
                                                                                                                   CLERK, U.S. DISTRICT
                                                                                                                             ISTRICT OF TEXAS
                                                                                                                  WESTERN
                In the Matter of the Search of                                                                    BY
                                                                       )
          (Briefly describe the property to be searched
           or identify the person by name and address)                 )
                                                                       )           Case No. SA-1 9-MJ-0002
          PLEASE SEE ATTACHMENT "A" -                                  )
     PROPERTY TO BE SEARCHED DESCRIPTION                               )


                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
     See Attachment "A", incorporated herein by reference.

located in the             Western             District of                 Texas                there is now concealed (identfy the
person or describe the property to be seized):

       See Attachment "B", incorporated herein by reference.

           The basis for the search under Fed. R. Crim. P. 4 1(c) is (check one or more):
                   evidence of a crime;
                    1   contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
                Code Section                                                       Offense Description

        18 USC Section 1001                         Fraud and false statements


           The application is based on these facts:
                        See Attachment "C", incorporated herein by reference.

            IVI   Continued on the attached sheet.
            I     Delayed notice of         days (give exact ending date if more than 30 days:                         )   is requested
                  under 18 U.S.C. § 3 103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant's signature

                                                                                       Jacob C. Dezern, FBI Special Agent
                                                                                                 n   dn   eandtitle

Sworn to before me and signed in my presence.

Date:
                                                                                                 U gefl1gTrainr


City and state: San Antonio, Texas                                                  Richard B. Farrer, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 2 of 15




                            ATTACHMENT "A"
                        PROPERTY TO BE SEARCHED

     This warrant applies to Room Number C414D, 1002 Gorgas Circle, Building 1002,
     Joint Base San Antonio, Fort Sam Houston, San Antonio, Texas. A drive by of 1002
     Gorgas Circle, Building 1002, Joint Base San Antonio, Fort Sam Houston, San
     Antonio, Texas, revealed a multi-story barracks building. In front of the barracks was
     the sign "4100 Bivouac Rd, Charlie Company, 187th Medical Battalion." A photo copy
     of the Sign is below.




  2. The person of Chengyu Wang, date of birth October 03, 1990.

  3. The cellular telephone   of Chengyu Wang.
     Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 3 of 15




                                   ATTACHMENT "B"
                           ITEMS TO BE SEIZED AND SEARCHED

    All information described that constitutes fruits, contraband, evidence and instrumentalities
    of violations of 18 U.S.C. § 1001, including:

        1.   Cellular telephone.
        2.   Any digital device capable of downloading or using secure messaging application
             WeChat including but not limited to, computer, hard drive, universal serial bus storage
             devices, CPU, smart phone, cellular phone, any kind of tablet or iPad, or video gaming
             console such as Xbox or PlayStation.
        3.   Correspondence pertaining to operating under the direction or control of foreign
             governments or foreign officials, other than diplomats.
       4.    During the execution of the search of the premises, the person of Wang, and any cellular
             telephone in Attachment "A", law enforcement personnel are auth9rized to press the
             fingers (including thumbs) of idi44t4                   prmiQea44Wang to the Touch
             ID sensor electronic device(s), smart phone, any kind of tablet or iPad, found at the
             premises, or on the person of Wang as described in Attachment "A" for the purpose of
             attempting to unlock the device via Touch ID in order to search the contents as
             authorized by this warrant.
        5.   As to any seized data storage devices:

       a. The government shall make an exact copy       of all data and other electronically-stored
information from the seized data storage devices within 10 business days after the warrant is
executed. Upon written request by the owner of the seized data storage devices, the government
shall provide the owner with a copy of any requested data and electronically-stored information
that does not constitute contraband or instrumentalities of a crime. The government shall provide
such copy to the owner within a reasonable time after a written request is made. If the government
withholds any data or electronically-stored information requested by the owner, the government
shall identify the data and information withheld and explains why it was not produced. The
government and the owner shall negotiate the procedures for providing copies of data and
electronically-stored information, which may require the owner to provide blank storage media at
his or her expense.

        b. The reasonable time period for providing the owner with a copy of data and
electronically-stored information includes the time required for the government to analyze the data
and information to determine whether they contain contraband or instrumentalities of a crime.
Although the court has not set a specific time period for such production, the government shall
provide the owner with a copy of the data and electronically-stored information requested as soon
as practicable under the existing circumstances.

        c. At the conclusion of the criminal investigation and any related criminal proceedings, the
government shall return the seized data storage devices, and any data and information contained
thereon, to the owner, except for any data storage devices, data and information which are
contraband or instrumentalities of a crime or which are subject to forfeiture under federal or state
law.
     Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 4 of 15



                                   SEALED
                                    ATTACHMENT "C"
                               AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION FOR A SEARCH WARRANT

        I, Special Agent Jacob C. Dezern, being first duly sworn, hereby depose and state as

follows:

                        INTRODUCTION AND AGENT BACKGROUND

        1.       I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have

been so employed for eight years. I am currently assigned to the Counter-Intelligence squad of

the San Antonio Division of the FBI. In this capacity, I am responsible for investigating violations

of federal law involving national security matters. I have received training in conducting national

security investigations both at the FBI Academy and during other in-service training classes.

        2.       As a Federal Agent, I am authorized to investigate violations of United States laws

and to execute warrants issued under the authority of the United States.

        3.       I am investigating CHENGYU WANG (hereafter "WANG"), who resides at

Room Number C414D, 1002 Gorgas Circle, Building 1002, Joint Base San Antonio, Fort Sam

Houston, San Antonio, Texas, for violation of 18 U.S.C.           §   1001, fraud and false statements. As

shown below, there is probable cause to believe that WANG was in violation of 18 U.S.C.                §   1001,

by making materially false, fictitious, or fraudulent statements during an interview with the FBI

on 6 December 2018. At this time, the FBI was investigating WANG regarding potential of being

an unregistered agent of a foreign power charges. The FBI believes WANG made these statements

to conceal his practice of utilizing the secure messaging application WeChat' in communications

with members of the Chinese Ministry of Public Security (MPS) in order to obtain instructions

from officials of the People's Republic of China (PRC). I submit this application and affidavit in


 WeChat is a Chinese multi-purpose messaging, social media, and mobile payment application developed by Tencent.
     Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 5 of 15




support of a search warrant authorizing a search of the residence located at Room Number C4 1 4D,

1002 Gorgas Circle, Building 1002, Joint Base San Antonio, Fort Sam Houston, San Antonio,

Texas (the "premises") and the person of WANG for any cellular telephone and digital device of

WANG's capable of downloading or using WeChat, as further described in Attachment "A". I

seek to seize the evidence, fruits, and instrumentalities of the forgoing criminal violation, which

relate to WANG lying to the FBI agents relating to the requirement of all agents operating under

the direction or control of foreign governments or foreign officials to notify the Attorney General

before acting. I request authority to search the entire premises, including the dwelling for any

computer and computer media located therein where the items specified in Attachment "B" may

be found, and to seize all items listed in Attachment "B" as instrumentalities, fruits, and evidence

of crime.

       4.      This factual information is based upon my investigation and the investigation of

fellow FBI Agents in this matter to date. This affidavit is intended to show only that there is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

                                      APPLICABLE LAW

       5.      Title 18 U.S.C. Section 1001, False and Fraud Statements, states:

       (a) whoever, in any matter within the jurisdiction of the executive, legislative, or judicial

       branch of the Government of the Unites States, knowingly and willfully

       (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;

       (2) makes any materially false, fictitious, or fraudulent statement or representation; or

       (3) makes or use any false writing or document, knowing the same to contain any materially

false, fictitious, or fraudulent statement or entry; shall be fined under this title, imprisoned not




                                                 2
        Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 6 of 15




more than       5   years or, if the offense involves international or domestic terrorism, imprisoned not

more than 8 years, or both.

           BACKGROUND CONCERNING CHINESE MINISTRY OF PUBLIC SECURITY

           6.         The MPS is China's principal police authority responsible for police functions in

China's civilian sector. The MPS was among the first government ministries of the PRC. The MPS

was created in 1949 by the National Congress from the Communist Party's Central Department of

Social Affairs.2

           7.         The MPS is responsible for directing the nation's public security and law

enforcement efforts, and for maintaining social and political stability. Another mission of the MPS

is collecting intelligence and analyzing information on criminal trends and threats to political

stability. The MPS has an estimated total of 1.8 million personnel nationwide, with members

assigned to public security bureaus at the provincial, city, and country levels of government. This

estimated number also includes the 660,000-strong Provincial People's Armed Police, which

during peacetime is jointly controlled with the Ministry of Defense.

                                                PROBABLE CAUSE

           8.         CHENGYU WANG (hereafter "WANG") joined the United States Army under

the Military Ascensions Vital to National Interest (MAVNI) program. The MAVNI program is a

program designed to recruit foreign individuals with critical language skills to join the military in

exchange for expedited citizenship. On or about 27 April 2016, WANG submitted an Application

for Naturalization in the United States. A review of WANG's Application for Naturalization in

November 2018 revealed that WANG concealed his relationship with an individual associated


2
    Marine Corps Intelligence Reference Document. Product Number: MCIA-223 1-CRN-1 18-15

    Marine Corps Intelligence Reference Document. Product Number: MCIA-223 1 -CHN-1 18-15



                                                       3
     Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 7 of 15




with the Chinese MPS, as well as other individuals associated with the CCP, to include himself.

WANG's association with the MPS and CCP were discovered during numerous interviews he had

with the United States (U.S.) Army, and an interview he had with the Federal Bureau of

Investigation (FBI). Following his interview with the FBI on 6 December 2018, it was determined

that false statements were made by WANG to the interviewing Agents.

       9.         On or about 28 June         2016,   WANG was interviewed regarding his U.S.

Naturalization Application by a U.S. Citizenship and Immigration officer. Regarding the questions

in the application, which were repeated in the interview, WANG answered "No," both written and

orally, to the following questions:

       -    Have you EVER been a member of, or in any way associated (either directly or indirectly)

       with the Communist Party?

        - Were    you EVER a member of, or did you EVER serve in, help, or otherwise participate

        in, any   of the following groups: Military Unit?

        -   Did you EVER receive any type of military, paramilitary (a group of people who act like

        a military group but are not part of the official military), or weapons training?

        10.       On   8   February 2017, during a MAVNI screening interview with the U.S. Army,

WANG stated that his father's friend, Ke Gong (hereafter "GONG"), was a part of the MPS and

was in charge of state security. During a subsequent U.S. Army Counterintelligence focused

interview on      27   July   2017,   WANG stated that GONG was a Bureau Director within the

Department of Public Safety who dealt with internal threats and intelligence in Dalian, China.

WANG added that GONG introduced WANG to three or four male friends looking for

information pertaining to U.S. Citizenship, while WANG was stationed in San Antonio, Texas.




                                                      4
     Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 8 of 15




WANG also stated that he was introduced to the individuals by GONG on WeChat4. WANG

advised that he spoke to the individuals, at GONG's request, about acquiring U.S. Citizenship, the

quality of the schools in the U.S., and which schools in the U.S. were difficult to gain admission

to. WANG further stated that the last time he spoke to GONG was May or June 2017.

       11.      On or about 7 November 2018, a review of the Consular Consolidated Database

(CCD) revealed a DS-160 application report for GONG. The DS-160 revealed that GONG's

previous employer was the Dalian Public Security Bureau, as a Director, working Economic

Criminal Investigations. GONG's most recent B1/B2 VISA was issued July 13, 2011

        12.     Also, during the U.S. Army's 27 July 2017 interview, WANG stated that his second

cousin, Darning Li (hereafter "LI"), was a. representative of the CCP. WANG added that he

communicates with LI one or two times per week via WeChat. This statement also revealed a

direct contradiction concerning WANG's response to the question from the U.S. Application for

Naturalization regarding whether WANG had ever associated directly or indirectly with any

members of the CCP.

        13.     On or about 7 November 2018, a review of the Consular Consolidated Database

(CCD) revealed a DS-160 application report for LI. The DS-160 revealed that LI's employer is

also the Dalian Public Security Bureau, where he listed his duties as an officer. LI's most recent

B1IB2 VISA was issued 11 July 2016.

        14.      On 6 December 2018, WANG was interviewed by FBI Special Agents Jacob

Dezern and Derrick Criswell (hereafter "interviewing agents") at Fort Sam Houston in San

Antonio, Texas. At the beginning of the interview, WANG was advised by the interviewing agents

that lying to a federal officer was a felony, as WANG indicated that he understood and would be


4WeChat is a Chinese multi-purpose messaging, social media, and mobile payment application developed by Tencent.
     Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 9 of 15




truthful. WANG was asked if he had ever been a member of, or in any way associated (either

directly or indirectly) with the Communist Party. WANG stated that both of his parents were

members of the CCP and that he had mentioned this on his U.S. Naturalization Application and

during his interview for U.S. Citizenship.       The FBI's investigation revealed that it was not

mentioned on WANG's U.S. Naturalization Application or during his interview for U.S.

Citizenship. WANG further indicated in his interview that he was a member of the Chinese Youth

Communism Organization and that he had applied for CCP membership during his freshman year

of college. When asked by the interviewing agents if he was ever a member of, or did he EVER

serve in, help, or otherwise participate in a Military unit, as WANG stated "No." WANG was

also asked by the interviewing agents if he ever received any type of military, paramilitary (a group

of people who act like a military group but are not part of the official military), or weapons training,

as WANG stated "No." When WANG was confronted by the interviewing agents with the

statements he made during his 27 July 2017 interview with the U.S. Army, WANG then indicated

that he had participated in drills, where he learned how to fire bullets and march, with the Chinese

Army for two weeks prior to attending college in China. During the aforementioned 27 July 2017

interview with the U.S. Army, WANG stated the training he received with the Chinese Army was

mandatory and focused on discipline, drill and ceremony, hand-to-hand combat training, and

firearms training. The statements WANG made with the interviewing agents and U.S. Army

regarding his training with the Chinese Army contradict his oral and written responses to the

questions asked from his U.S. Application for Naturalization in 2016. Furthermore, in a separate

MAVNI screening interview conducted by the Army on 8 February 2017, WANG stated that he

had obtained CCP membership his junior year of college.              This statement also contradicts
    Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 10 of 15




WANG's oral and written responses to the questions from the Application for Naturalization from

the previous year, and is also inconsistent with the statement made to the interviewing agents

        15.    Also on 6 December 2018, when asked how he communicated with anyone back in

China, WANG told the interviewing agents phone calls, sometimes messages, including WeChat.

WANG was asked if WeChat was on his phone or computer, and WANG replied that he used

mostly his phone, but you could also use a laptop, MacBook, "or whatever."

        16.    Most importantly, when WANG was asked by the interviewing agents if GONG

had ever asked him to speak with any individuals about coming to the US, or acquiring U.S.

citizenship, WANG stated "No," that he and GONG never had held any private conversations.

The interviewing agents believe WANG's statement regarding GONG was false based off of the

statement WANG made previously to the U.S. Army on 27 July 2017, as identified in paragraph

#10 above in that WANG told the U.S. Army officers he spoke with Chinese intelligence officials

on WeChat.       The search of WANG's communication devices would prove WANG's false

statements to the interviewing FBI agents.

        17.    On 6 December 2018 following his interview, WANG was reminded that he was

to be truthful with the interviewing agents. WANG was read, verbatim the "Acknowledgement

of Penalties for False Statements to the FBI" document. WANG declined to sign the document

but acknowledged he understood. WANG was also asked if he would like to change any answers

previously given. WANG responded "No."

        18.    On multiple occasions subsequent to WANG's submission of his Application for

Naturalization, it was revealed that WANG, in a matter within the jurisdiction of the executive,

legislative, or judicial branch of the Government of the United States, knowingly and willfully

made materially false, fictitious, or fraudulent statements or representation.




                                                  7
    Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 11 of 15




                                           CONCLUSION:

       19.    Based on the forgoing, your Affiant believes there is probable cause to believe that

evidence of the stated violations is maintained on the stated premises, person and items as more

fully described in Attachment "B". By this affidavit and application, I request the Court issue a

warrant allowing agents to search and seize the information maintained on the stated premises,

person and items more fully described in Attachment "B". This Affidavit has been reviewed by

Assistant U.S. Attorney Mark Roomberg.

                                                    Respectfully submitted,



                                                    JACOB C. DEZERN
                                                    Special Agent
                                                    Federal Bureau of Investigations


       Subscribed and sworn to before me on JzDlL44



                                                    HONORA                     B. FARRER
                                                    United States Magistrate Judge
                   Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 12 of 15


AO 93 (Rev. 11/13) Search and Seizure Warrant




  SEALED                                   UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Western District of Texas

                  In the Matter of the Search of                               )
              (Briefly describe the property to be searched                    )
               or ident the person by name and address)                               Case No.      SA-1 9-MJ-0002
                                                                               )
               PLEASE SEE ATTACHMENT "A" -                                     )
          PROPERTY TO BE SEARCHED DESCRIPTION                                  )
                                                                               )


                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Western             District of                Texas
(idenqfy the person or describe the property to be searched and give its location):



      See Attachment      "A",   incorporated herein by reference.



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the properly to be seized):


      See Attachment "B", incorporated herein by reference.




          YOU ARE COMMANDED to execute this warrant on or before            01/I / Zo I?                (not to exceed 14 days)
           the daytime 6:00 a.m. to 10:00 p.m. tJ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to             Richard B. Farrer, U.S. Magistrate Judge
                                                                                                      (United States Magistrate Judge)

        Pursuant to 18 U.S.C. § 31 03a(b), I fmd that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except  for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)                           /7/1
      J for _____days (not to exceed 30)          J
                                               until, the facts justifying, the later spf________________________


Date and time issued:            s    3/Zo/C/



City and state:             San Antonio, Texas                                                   Richard B. Farrer, U.S. Magistrate Judge
                                                                                                            Printed name and title
                   Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 13 of 15


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                      Return
Case No.:                                Date and time warrant executed:            Copy of warrant and inventory left with:
   SA-1 9-MJ-0002
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                  Certification


         I declare under penalty        of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                            Executing officer's signature


                                                                                               Printed name and tftle
Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 14 of 15




                             ATTACHMENT "A"
                         PROPERTY TO BE SEARCHED

     This warrant applies to Room Number C414D, 1002 Gorgas Circle, Building 1002,
     Joint Base San Antonio, Fort Sam Houston, San Antonio, Texas. A drive by of 1002
     Gorgas Circle, Building 1002, Joint Base San Antonio, Fort Sam Houston, San
     Antonio, Texas, revealed a multi-story barracks building. In front of the barracks was
     the sign "4100 Bivouac Rd, Charlie Company, 1 87th Medical Battalion." A photo copy
     of the sign is below.




  2. The person   of Chengyu Wang, date of birth October 03, 1990.

  3. The cellular telephone   of Chengyu Wang.
       Case 5:19-mj-00002-RBF Document 3 Filed 01/03/19 Page 15 of 15




                                     ATTACHMENT "B"
                             ITEMS TO BE SEIZED AND SEARCHED

       All information described that constitutes fruits, contraband, evidence and instrumentalities
       of violations of 18 U.S.C. § 1001, including:

          1.   Cellular telephone.
          2. Any digital device capable    of downloading or using secure messaging application
             WeChat including but not limited to, computer, hard drive, universal serial bus storage
             devices, CPU, smart phone, cellular phone, any kind of tablet or iPad, or video gaming
             console such as Xbox or PlayStation.
          3. Correspondence pertaining to operating under the direction or control of foreign
             governments or foreign officials, other than diplomats.
          4. During the execution of the search of the premises, the person of Wang, and any cellular
             telephone in Attachment "A", law enforcement personnel are authDril to press the           fl
             fingers (including thumbs) of                                  &a*EWang to the Touch
             ID sensor electronic device(s), smart phone, any kind of tablet or iPad, found at the
             premises, or on the person of Wang as described in Attachment "A" for the purpose of
             attempting to unlock the device via Touch ID in order to search the contents as
             authorized by this warrant.
          5. As to any seized data storage devices:

        a. The government shall make an exact copy of all data and other electronically-stored
information from the seized data storage devices within 10 business days after the warrant is
executed. Upon written request by the owner of the seized data storage devices, the government
shall provide the owner with a copy of any requested data and electronically-stored information
that does not constitute contraband or instrumentalities of a crime. The government shall provide
such copy to the owner within a reasonable time after a written request is made. Ifthe government
withholds any data or electronically-stored information requested by the owner, the government
shall identify the data and information withheld and explains why it was not produced. The
government and the owner shall negotiate the procedures for providing copies of data and
electronically-stored information, which may require the owner to provide blank storage media at
his or her expense.

        b. The reasonable time period for providing the owner with a copy of data and
electronically-stored information includes the time required for the government to analyze the data
and information to determine whether they contain contraband or instrumentalities of a crime.
Although the court has not set a specific time period for such production, the government shall
provide the owner with a copy of the data and electronically-stored information requested as soon
as practicable under the existing circumstances.

        c. At the conclusion of the criminal investigation and any related criminal proceedings, the
government shall return the seized data storage devices, and any data and information contained
thereon, to the owner, except for any data storage devices, data and information which are
contraband or instrumentalities of a crime or which are subject to forfeiture under federal or state
law.
